Citation Nr: 0015485	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-32 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension and unstable angina.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1949 to 
September 1952.  He also had verified active duty for 
training during the period of June 4-18, 1977, May 20-June 3, 
1978, May 19-June 2, 1979, and four days in 1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in December 1996 for due 
process considerations and evidentiary development.  The 
Board finds that the action requested in its remand has been 
accomplished to the extent possible, and that this case is 
now ready for appellate review.


FINDING OF FACT

Coronary artery disease with hypertension and unstable angina 
preexisted service and active duty for training and there is 
no evidence that it underwent an increase in basic pathology 
during active duty for training or service.


CONCLUSION OF LAW

The claim for service connection for coronary artery disease 
with hypertension and unstable angina is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that it previously remanded 
this matter to verify the veteran's periods of active duty 
for training in the Army Reserve and for additional 
evidentiary development while the case was in remand status.  
As the Board has ultimately found that the appellant has not 
met the initial obligation of submitting a well-grounded 
claim, no additional duty to assist the applicant in this 
claim has arisen.  Although the service medical records from 
the veteran's period of active service were lost or destroyed 
while in the custody of the government and there is therefore 
a heightened duty with respect to the instant claim, the 
record reveals that significant measures to recreate the 
record and otherwise complete the veteran's application were 
taken by the regional office (RO).  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16) (West 
1991); 38 C.F.R. § 3.1(k) (1999).  Active military, naval, or 
air service includes (1) active duty; (2) any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999).  

Where a veteran served for 90 days or more during a period of 
war and a chronic disease, to include cardiovascular disease, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court also has held that a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

In general, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  However, with respect to the veteran's 
subsequent periods of active duty for training, status as a 
"veteran," as defined by 38 U.S.C.A. § 101(24), must be 
shown before the presumption of soundness is applicable.  
Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  In order to establish 
status as a veteran within the meaning of 38 U.S.C.A. 
§ 101(24), "the appellant must establish that he was 
'disabled . . . . from a disease or injury incurred or 
aggravated in the line of duty.'"  Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Paulson, 7 Vet. App. at 
470).  Although the presumption of soundness can only be 
overcome by clear and unmistakable evidence that a disability 
existed prior to service (Junstrom v. Brown, 6 Vet. App. 264, 
266 (1994)), when no such presumption is applicable, evidence 
that a disability existed prior to service need only be 
established by a preponderance of the evidence to support a 
finding that a disease was not incurred in service (see 
Paulson and Biggins both supra).

First, the Board notes that the record in this case does not 
contain any finding by any competent medical provider that 
coronary artery disease with hypertension and unstable angina 
was incurred in or aggravated during the veteran's period of 
active service or within one year of that service, or that 
such disability was incurred in or aggravated during any 
period of active duty for training that the veteran 
participated in with the Army Reserve during the period of 
1976 to 1980.  Instead, a VA examiner concluded in April 1999 
that the hypertensive crisis that occurred during active duty 
for training in 1978 was not the cause of the veteran's 
coronary artery disease/hypertension, and that the veteran's 
coronary artery disease/hypertension was familial in nature.  
Thus, based on this uncontradicted medical evidence, the 
Board finds that a preponderance of the evidence shows that 
the veteran's current coronary artery disease with 
hypertension and unstable angina preexisted the veteran's 
periods of active duty for training and also clearly and 
unmistakably preexisted his initial period of active service.  
Consequently, the Board finds that the presumption of 
soundness is not applicable as to the veteran's active duty 
for training and is rebutted as to the veteran's period of 
active service.  

Having found that the veteran's coronary artery disease with 
hypertension and unstable angina preexisted the veteran's 
active service and periods of active duty for training, the 
Board notes that a preexisting disease or injury will be 
considered to have been aggravated by active service, where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
was due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  The Court, 
in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), found 
specifically that the question to be answered is whether the 
underlying condition, rather than merely the symptoms, 
increased in severity.    

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Service medical records are not available from the veteran's 
period of active service.  However, while the veteran's 
service representative continues to maintain that service 
connection for coronary artery disease with hypertension and 
unstable angina is warranted for the veteran's period of 
active service, at the time of the veteran's hearing in 
November 1994 and in subsequent statements, the veteran 
indicates that he does not claim that his heart disability is 
related to injury or disease which occurred during active 
service.  Instead, it is the veteran's assertion that his 
current heart disorder was aggravated by training he 
participated in during periods of active duty for training 
with the Army Reserve between May 1976 and May 1980.  
Therefore, in this decision, the Board will primarily focus 
on the primary basis for service connection proffered by the 
veteran.

At the veteran's initial examination for reserve duty in May 
1976, while the veteran denied a history of heart trouble and 
high and low blood pressure, and examination of the heart 
revealed negative findings, blood pressure was noted to be 
126/90.  Thereafter, in May 1978, multiple blood pressure 
readings were obtained over a six-day period.  On May 21, 
1978, "pm" readings lying down, sitting and standing were 
145/100, 122/100 and 123/93, respectively.  On May 22, 1978, 
"am" readings lying down, sitting and standing were 134/76, 
138/82, and 142/84, respectively, and "pm" readings were 
140/90, 130/98 and 130/90, respectively.  On May 23, 1978, 
"am" readings taken sitting down and standing were 140/96 
and 148/100.  On May 24, 1978, "am" readings were 142/90, 
144/102 and 140/02, and "pm" readings were 148/110, 
148/102, and 142/92.  On May 25, 1978, "am" readings were 
150/90, 152/92, and 142/100, and on May 26, 1978, "am" 
readings were 138/80, 140/90, and 142/92.

Reserve medical records also reflect complaints of a wart on 
the bottom of the right foot in May 1979, at which time blood 
pressure was 130/80.  

At the veteran's final reserve duty periodic examination in 
May 1980, the veteran complained of a history of heart 
trouble and high or low blood pressure.  The examiner 
indicated that as of that time, the veteran had been 
suffering from angina for 20 years which the veteran stated 
was progressive and for which he had been treated with 
Nitroglycerin.  The veteran also reported that he had 
previously received medication for hypertension.  The 
diagnosis included untreated hypertension and angina, treated 
with Nitroglycerin in the past.

In a private medical report, dated in May 1980, Dr. T. 
discussed the impact that the veteran's hernias would have on 
his abilities to participate in activities related to 
military service.  

VA and private treatment records for the period of January 
1986 to January 1994 reflect preoperative evaluation for the 
veteran's coronary complaints, the operations the veteran 
underwent in May 1987, and postoperative treatment the 
veteran received for his heart disorder.  

A January 1994 VA hospital summary reflects an admission for 
an echocardiogram.  At this time, the veteran's past medical 
history was noted to be significant for coronary artery 
disease, status post percutaneous transluminal coronary 
angioplasty (PTCA) times two in 1987.  Cardiac history was 
further noted to date back to 1984, when the veteran first 
developed chest pain described as substernal and initially 
associated with exertion.  The veteran denied previous 
myocardial infarction.  Family history included the loss of 
his father, and a brother and sister to myocardial 
infarction.  February to October 1994 VA outpatient records 
and an October 1994 VA summary reflect subsequent evaluation 
and treatment for coronary symptoms.  March 1994 private 
hospital records from B. R. H. C. Center disclose an 
additional hospitalization for evaluation and treatment of 
coronary symptoms.

In May 1994 statements, two of the veteran's fellow reserve 
duty members recall serving with the veteran in May 1979, at 
which time the veteran reportedly sustained a heart attack, 
was taken to the dispensary, and did not return to his 
reserve unit throughout the remainder of training that 
summer.

In his own statement in support of his claim, dated in May 
1994, the veteran indicates that during the process of 
clearing a place for his reserve unit in May 1979, he 
suffered severe chest pain and fell over into the brush.  He 
was then taken to the dispensary, where he was given 
medication for high blood pressure and remained throughout 
the remainder of the camp.  Following his return from camp, 
the veteran reported to his family physician, Dr. T., who put 
him on medication for his high blood pressure.  Dr. T.'s 
records were later transferred to Dr. C., who continued to 
treat the veteran for this problem.  In January 1986, the 
veteran reported that his condition became worse and he was 
seen by the VA in Oklahoma City, Oklahoma and Dr. A., who 
found a blockage in several arteries and gave the veteran a 
choice of surgery or medication.  Angioplasty was ultimately 
performed at C. Clinic in May 1987, and the veteran then 
continued under the care of Dr. C.  The veteran indicated 
that Dr. C.'s records were unavailable.

At his personal hearing in November 1994, the veteran 
testified that he did not have any chest pains during his 
initial period of active service (transcript (T.) at p. 2).  
The first time he had a problem was during the process of 
clearing a location for his reserve unit at Camp Chaffee, 
Arkansas in May 1978, at which time he felt weak and was 
taken to the hospital (T. at p. 2).  He later received 
treatment from his family physician who prescribed medication 
for hypertension, and then underwent surgery due to the 
blockage of several arteries in May 1987 (T. at p. 2).  
Following a second procedure that same month, the veteran 
reported having "mild" heart attacks and that he continued 
to have constant chest pains (T. at pp. 2-3).  The veteran 
denied having any high blood pressure or heart condition at 
the time of his initial period of active service (T. at p. 
3).  Therefore, the basis of his claim was that his heart 
condition had its onset during reserve duty (T. at p. 3).  At 
the time of his reserve duty physical in May 1976, he did not 
have any problems, but at the time of his May 1980 physical 
examination, he was still having problems with hypertension 
and coronary artery disease (T. at pp. 3-4).  Coronary artery 
disease was first diagnosed by his doctors at the time of his 
return from reserve duty in May 1978, and the records from 
these doctors were not available (T. at p. 4).  The veteran 
reiterated that he first had heart trouble in May 1978, and 
that it progressively worsened thereafter (T. at p. 5).

VA treatment records for the period of February 1995 to May 
1999 reflect additional treatment and evaluation for the 
veteran's heart condition, including a bypass grafting times 
three in September 1995.

In a statement from the veteran received by the RO in 
February 1995, the veteran indicated his contention that his 
coronary artery disease, angina and hypertension were 
aggravated during his active duty training with the Army 
Reserve.  He further contended that he was hospitalized the 
day after his participation in a four mile during training 
with the Army Reserve in May 1978.  

In a letter dated in April 1995, the veteran stated that 
previous information he had furnished was incomplete in that 
he had continued to serve in the reserves from 1978 to 1982, 
during which time he was required to engage in additional 
activities that required physical exertion.  The veteran 
contended that all of these activities aggravated his 
condition.  The veteran also wished to note that at the time 
of his physical examination in 1980, there was a diagnosis of 
coronary artery disease, and that he was under the care of 
his private physician for this condition and hypertension.  
He maintained that he continued to serve in the reserves 
undergoing intensive military training on a monthly basis and 
finally had to resign because of his physical condition.  

In a memorandum from the veteran's representative dated in 
March 1997, the representative noted that the veteran was 
claiming that the coronary artery disease with hypertension 
and unstable angina was incurred or aggravated during his 
full-time active duty service in addition to his active duty 
for training with the Army Reserve.

An April 1999 response from a search for the veteran's Army 
Reserve duty records reflects confirmation of active duty for 
training for the period of June 4-18, 1977, May 20-June 3, 
1978, May 19-June 2, 1979, and four days in 1980.

April 1999 VA hypertension examination initially involved the 
review of the entire claims file and noted the veteran's 
history of significant hypertension since 1978 and previous 
heart surgery, including a bypass graft in September 1995.  
It was also noted that the veteran's father and one brother 
died of myocardial infarction and that the veteran's son had 
a myocardial infarction and a coronary artery bypass graft X 
5.  

The examiner further recorded the veteran's report of a 
history of severe chest pain while on field operations with 
the Army Reserve in May 1978, for which he was taken to the 
dispensary and given medication for high blood pressure and 
advised to seek care from his private physician.  Blood 
pressure readings in Army Reserve medical records from 1978 
and 1979 were noted, as were the negative results of an 
electrocardiogram (EKG) and the findings and diagnoses of the 
May 1980 reserve duty examiner.  The April 1999 VA examiner 
commented that based on his review of the claims file and 
family history elicited from the veteran, the episode that 
the veteran had in May 1978 was a hypertensive crisis.  The 
examiner further commented that the veteran had had a normal 
course of his familiar coronary artery disease/hypertension 
which was not a result of that one incident, and was a 
manifestation of the normal progression of his heart disease 
itself.  The impression included hypertension and coronary 
artery disease, status post coronary artery bypass graft X 3 
with metabolic equivalents (METS) at level 4.





II.  Analysis

The Board has considered the evidence relevant to this claim, 
and first notes that while the veteran has apparently 
abandoned any contention that his heart condition is related 
to his initial period of active service, his service 
representative has apparently not chosen to do so.  
Consequently, in view of this ambiguity, the Board is 
required to consider the representative's contention as if it 
were the veteran's.  In this regard, the Board finds that 
while there is clearly a current diagnosis of heart 
disability, there is not even lay evidence of the existence 
of heart symptoms during active service by way of statements 
and testimony of the veteran.  Consequently, any claim for 
service connection of the veteran's heart disorder by direct 
incurrence, aggravation, or manifestation within one year of 
that service, must initially fail to lack of evidence of 
incurrence (element two of Caluza v. Brown, supra).  As to 
the veteran's periods of active duty for training, the Board 
must also concede element two of Caluza, as the veteran's lay 
statements and testimony as to the incurrence of increased 
coronary symptomatology during active duty for training are 
sufficient to satisfy this element.

However, the Board further finds that the veteran's claim 
that a heart disorder was incurred in service or that a 
preexisting heart disorder underwent an increase in 
disability as a result of active service or participation in 
active duty for training is not well grounded due to the 
absence of a nexus between any current manifestation of 
disability or increased disability and service or active duty 
for training while with the Army Reserve.  

The only evidence advanced to support the existence of the 
nexus element of a well-grounded claim is the evidentiary 
assertions of the veteran and fellow reserve duty members 
advanced after that duty.  See Caluza v. Brown, supra.  With 
respect to the lay assertions of the veteran and his fellow 
reserve duty members, however, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran and his fellow 
reserve duty members have had no medical training (there is 
no indication of any in the record), their assertion that 
increased disability as to a preexisting heart disorder is 
related to certain symptoms he experienced during active duty 
for training, carries no weight.  See Espiritu v. Derwinski, 
supra.  

As for the medical evidence of record, there is simply no 
medical evidence which offers an etiology of service or 
active duty for training origin for a heart disorder or any 
increase in disability associated with a preexisting heart 
disorder.  In fact, the only medical evidence on point is 
that of the VA examiner in April 1999 who squarely found that 
based on his review of the claims file and family history 
elicited from the veteran, the episode that the veteran had 
in May 1978 was a hypertensive crisis, and that the veteran 
had had a normal course of his familiar coronary artery 
disease/hypertension which was not a result of that one 
incident, and was a manifestation of the normal progression 
of his heart disease itself.  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that a claim is plausible is 
required for the claim to be well grounded.  Grottveit v. 
Brown, supra.  

The Board has also considered the applicability of 38 C.F.R. 
§ 3.303(b) as to whether this claim is well grounded.  Savage 
v. Gober, supra.  In this regard, while the veteran may be 
competent to describe the manifestation of symptoms 
recognizable to a lay party associated with his coronary 
artery disease with hypertension and unstable angina, he is 
not competent to link those manifestations with a specific 
disability or increase in disability, and thus link a current 
disability to active duty for training or service with lay 
evidence of continuity or chronicity.

As for the veteran's claim of aggravation of his preexisting 
heart disorder during active duty for training, the Board 
further notes that under 38 U.S.C.A. § 1153, an increase in 
disability in service must be found prior to invocation of 
any presumption of aggravation, and the record does not 
contain evidence of an increase in disability in active duty 
for training as to the veteran's coronary artery disease with 
hypertension and unstable angina.  Under 38 C.F.R. 
§ 3.306(b), aggravation of a preexisting condition may not be 
conceded, where, with consideration of all evidence of the 
disability prior to, during, and subsequent to service, the 
condition underwent no increase in severity during service.  
Having considered the reserve duty medical evidence in 
concert with the post-service evidence, the Board finds that 
aggravation of the veteran's preexisting heart disorder may 
not be conceded here.  The Board would again note that with 
respect to a claim for aggravation of a disability arising 
out of active duty for training, the lack of evidence of 
increased disability would additionally result in a lack of 
eligibility for benefits and subject the claim to denial on 
the basis of a lack of entitlement under Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under the authority of Bethea v. 
Derwinski, 2 Vet. App. 252 (1992), the Board finds the 
Memorandum Decision of Heller v. West, No. 98-1626 (January 
18, 2000) contains persuasive reasoning supporting this 
determination.  Thus, although Heller is not binding as legal 
precedent, the attention of the veteran and his 
representative are directed to this case for its legal 
reasoning. 

In addition, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court provided an instructional example of a hypothetical 
case where no increase in disability was shown in service, 
and this example is worth noting in regards to the veteran's 
coronary artery disease with hypertension and unstable 
angina.  The Court posited in Verdon that if strengthening 
exercises are prescribed in service for a veteran with 
preexisting lower back pain that has worsened in service, and 
the veteran does those exercises, and his back improves so 
that it is no worse than it was at induction, service 
connection would not be warranted.  See Verdon at 537.

The Board finds that in the instant case, like the example in 
Verdon, supra, complaints relative to coronary artery disease 
with hypertension and unstable angina during active duty for 
training were treated and were apparently remedied, so as to 
make impermissible a grant of service connection under these 
facts. 

The Board has also considered the case of Miller v. West, 11 
Vet. App. 345 (1998), but finds that this case would also not 
help the veteran's claim.  In Miller, although a preexisting 
condition was noted in the veteran's separation examination, 
it was not supported by additional medical evidence.  In the 
instant matter, however, the veteran's coronary artery 
disease with hypertension and unstable angina has been found 
by a medical professional to have preexisted both active duty 
for training and active service.  There is also no competent 
evidence that any current disability relating to the 
veteran's heart disorder represents other than the natural 
progression of the disability over time.  Thus, even if the 
presumption of soundness had not been rebutted (as to the 
veteran's initial period of service), or found to have been 
inapplicable (as to the veteran's active duty for training), 
there is no competent medical evidence to establish any 
increase in severity of the veteran's preexisting heart 
disability beyond natural progression.  In other words, there 
is no current disability that is the result of disease or 
injury incurred or aggravated in service.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for coronary artery disease with 
hypertension and unstable angina, the appeal must be denied.  
No duty to assist the appellant in these claims has arisen.  
The RO's adjudication of the claims does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).









ORDER

The claim for service connection for coronary artery disease 
with hypertension and unstable angina is denied as not well 
grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

